Republic Bankers Life v. Hon. Cooke                                 















IN THE
TENTH COURT OF APPEALS
 

No. 10-92-134-CV

     REPUBLIC BANKERS LIFE INSURANCE
     COMPANY, ET AL., RELATORS,
                                                                                              Appellants
     v.

     HONORABLE CHARLES C. ("KIT") COOKE, III,
     JUDGE, 18TH DISTRICT COURT, JOHNSON COUNTY,
     TEXAS, ET AL., RESPONDENTS,
                                                                                              Appellees

                                                                                                    

Original Proceeding
                                                                                                    

            Republic Bankers Life Insurance Company and Harold P. Altshuler, Relators, filed a
Motion for Leave to File a Petition for Writ of Mandamus on May 19, 1992, against The
Honorable Charles C. "Kit" Cooke, III, Judge of the 18th Judicial District Court, Johnson County,
Texas, and against the Honorable Frank G. McDonald, who was sitting as an Assigned Judge for
Judge Cooke in the 18th District Court.  Relators seek relief from a discovery order rendered by
Judge Cooke following a hearing and an in camera inspection of documents.  The order was
subsequently signed on May 14 by Judge McDonald sitting in Judge Cooke's absence.
      Although the court's order encompassed Altshuler, he was not a party to the suit at the time
Judge McDonald signed the order.  On May 29, Rodney E. Woody, Sr. and Nancy E. Woody,
plaintiffs below and the Real Parties in Interest in this original proceeding, filed in this court a
brief in response to the petition for mandamus.  Their brief reflects that they filed their First
Amended Original Petition in the trial court on May 22.  The First Amended Petition, a certified
copy of which accompanied the brief, asserts numerous additional causes of action and specifically
names Altshuler as a defendant.  
      Because Relators had responded to the Plaintiffs' discovery requests on the basis of the
allegations contained in the original petition then on file and because the court also based its May
14 discovery order on the original petition—which is no longer a live pleading—the parties should
have an opportunity to reassert their positions and the trial judge should have an opportunity to
review his order in light of the amended petition.  Relators may then amend their petition for writ
of mandamus and the matter will be decided on the merits.  
      The stay previously imposed by this court in aid of its jurisdiction will continue in effect.  If
no amended petition for writ of mandamus is filed in this court within twenty days from the date
of this order, this cause will be dismissed.  In the meantime, oral argument and the decision in this
case will be held in abeyance.  See State v. Olsen, 360 S.W.2d 403 (Tex. 1962).
                                                                                     PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Proceeding abated
Order issued and filed June 10, 1992
Do not publish